NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with FED. R. APP. P. 32.1


                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                             Submitted November 18, 2021 *
                              Decided November 23, 2021

                                          Before

                        FRANK H. EASTERBROOK, Circuit Judge

                        DIANE P. WOOD, Circuit Judge

                        MICHAEL Y. SCUDDER, Circuit Judge

No. 20-2891

DARREN ARMSTEAD,                                 Appeal from the United States District
    Plaintiff-Appellant,                         Court for the Northern District of Indiana,
                                                 South Bend Division.
       v.
                                                 No. 3:18-CV-541-RLM-MGG
NOE J. MARANDET and KIMBERLY
MYERS,                                           Robert L. Miller, Jr.,
      Defendants-Appellees.                      Judge.


                                        ORDER

        Darren Armstead fell from an upper bunk in prison, and about two months after
his fall medical staff discovered a fracture, which they treated. Armstead sued, claiming
that prison staff were deliberately indifferent to his fracture. The district court entered


       *
         We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 20-2891                                                                       Page 2

summary judgment for the defendants. Because no reasonable jury could find that the
defendants deliberately ignored Armstead’s medical needs, we affirm.

        We present the facts in the light most favorable to Armstead. Rodrigo v. Carle
Found. Hosp., 879 F.3d 236, 241 (7th Cir. 2018). In early 2017, Armstead entered the
Miami Correctional Facility, a state prison in Indiana, where he was assigned an upper
bunk. Intake forms noted that he has diabetes, hypertension, and neuropathy. In April,
he fell; medical staff found him on his cell floor, on his back and unconscious. Kimberly
Myers, a nurse practitioner, quickly admitted him to the infirmary, and Dr. Noe
Marandet examined him the next day. Among other things, Armstead complained of
pain in his right hand. Marandet examined the hand and found it “unremarkable.”
Marandet stated in an affidavit that an X-ray was not clinically necessary at that time
based on his examination of the hand and the observations noted in the medical
records. Those records report that, while in the infirmary, Armstead could play chess
without assistance or pain. Armstead states that, nonetheless, Marandet promised him
that he would receive an X-ray of his right hand. In less than a week, Marandet
discharged Armstead from the infirmary (without the X-ray) and scheduled a follow-up
appointment one week later. At that time, Armstead complained of pain, but not in his
right hand. Marandet switched Armstead’s medication to relieve the pain.

       Events two months later prompted medical staff to examine Armstead’s right
hand again. During a visit with a nurse in mid-June, Armstead complained of pain in
that hand, and a nurse noted an “enlarged area” on his hand. Based on that assessment,
Myers saw Armstead two weeks later, and she scheduled an X-ray for the next day. It
showed that Armstead had, at some point, fractured his right hand in two places. Both
fractures were in “anatomical alignment.” As a result, Myers determined Armstead
needed only a splint and monitoring, which she provided.

       Over the next several months, Armstead received more medical care for his right
hand. Four additional X-rays showed that his bones remained in proper alignment and
were healing, eventually making a near-full recovery. Additionally, medical staff
adjusted the type and dosage of painkillers he took and sent him to physical therapy.
They did not set his hand in a cast, perform any surgery, or refer him to an orthopedic
specialist; they had decided that none of these options was medically necessary. Despite
these efforts, Armstead reported some pain and decreased mobility of his hand.

       Armstead sued Marandet, Myers, and others for allegedly violating his Eighth
Amendment rights. He contends that they were deliberately indifferent in three
respects. First, he argues that Marandet and Myers recklessly misdiagnosed and
No. 20-2891                                                                        Page 3

mistreated his right hand immediately after his fall. Second, he contends that once the
defendants had diagnosed his fractured hand two months later, they deliberately
ignored his need for certain treatment. Third, he asserts that when he entered the
prison, he was wrongly assigned an upper bunk, though he does not say by whom. (He
believes that the conditions noted on his intake forms should have warranted a lower-
bunk assignment.) The district court screened the complaint, see 28 U.S.C. § 1915A, and
dismissed all claims except those against Marandet and Myers regarding the treatment
of his hand. Both sides moved for summary judgment, and the district court granted the
defendants’ motion. It concluded that, while Armstead’s injury was “objectively
serious,” no reasonable jury could find that the defendants were deliberately indifferent
to it.

       On appeal, Armstead maintains that Marandet and Myers deliberately ignored
Armstead’s need for medical care for his right hand. The defendants concede that a
fractured right hand is “an objectively serious medical condition,” so in applying the
Eighth Amendment we ask only whether either defendant was deliberately indifferent
to such an injury. See Petties v. Carter, 836 F.3d 722, 727–28 (7th Cir. 2016) (en banc).

       Armstead argues that he supplied evidence from which a jury could infer that,
after his fall, the defendants recklessly ignored his right hand and culpably delayed
needed treatment. We disagree with him. For three reasons, no evidence suggests that
either defendant ignored an apparent fracture. First, no evidence about the appearance
of Armstead’s right hand after the fall contradicts Marandet’s opinion that it was
“unremarkable.” Second, Marandet’s opinion is corroborated by other observations in
the medical records, namely that Armstead could manipulate chess pieces without pain.
Third, the opinion is also consistent with Armstead’s behavior at his follow-up
appointment one week later, when he did not complain of right-hand pain. By contrast,
two months later, when Armstead’s complaint about pain in his right hand was
accompanied by a visible, enlarged area there, medical staff X-rayed and treated that
hand. From these facts, a reasonable factfinder would be compelled to find that the
defendants properly used their professional judgment when deciding against ordering
an X-ray right after Armstead’s fall. See Campbell v. Kallas, 936 F.3d 536, 545 (7th Cir.
2019). That decision is thus entitled to deference as “a classic example of a matter for
medical judgment.” Estelle v. Gamble, 429 U.S. 97, 107 (1976).

     Armstead offers two responses, but neither persuades us. First, he argues that
Marandet promised to X-ray his hand during his stay at the infirmary. Although
Marandet attests that he has no recollection of such a promise, this dispute is not
No. 20-2891                                                                           Page 4

material. The issue is not whether Marandet promised an X-ray, but whether he knew
of a substantial risk, immediately after the fall, that Armstead’s hand had been
fractured. See Balsewicz v. Pawlyk, 963 F.3d 650, 655 (7th Cir. 2020). But as just discussed,
Armstead’s symptoms right after the fall gave medical providers no reason to perceive
a substantial risk of a fractured right hand.

       Second, Armstead argues that a delay in treating known pain can support a
deliberate-indifference claim, but no such delay occurred here. He relies on Grieveson v.
Anderson, 538 F.3d 763, 779 (7th Cir. 2008), and Williams v. Liefer, 491 F.3d 710, 716
(7th Cir. 2007). In those cases, prison staff who knew that an inmate was in pain delayed
the inmate’s access to medical help. Armstead has no evidence that the defendants
prolonged his pain despite knowing about it. See Petties, 836 F.3d at 730–31. To the
contrary, Armstead received pain medicine shortly after the fall, and when his later
reports of pain in his right hand were accompanied by symptoms suggesting a fracture,
Myers acted reasonably. She ordered an X-ray, splinted Armstead’s hand, ordered
follow-up X-rays to ensure proper healing, sent him to physical therapy, and prescribed
more pain medication—which was adjusted as needed. Armstead replies that this
treatment did not eliminate his pain. But the Eighth Amendment does not guarantee
complete pain relief or recovery, just the absence of reckless care. Snipes v. DeTella,
95 F.3d 586, 592 (7th Cir. 1996); see Orlowski v. Milwaukee Cnty., 872 F.3d 417, 424
(7th Cir. 2017).

       Armstead next contends that once the defendants knew that he had a fractured
hand, they deliberately ignored his need for a cast, surgery, and an orthopedic
specialist. But Armstead is not entitled to specific treatment, only constitutionally
adequate care. See Walker v. Wexford Health Sources, Inc., 940 F.3d 954, 965 (7th Cir. 2019).
He has not furnished evidence suggesting that a minimally competent professional
would have ordered his preferred treatment. See id.; Petties, 836 F.3d at 730. Moreover,
he has not even presented evidence, as he must, that his preferred alternatives would
have improved his medical outcome. See Gabb v. Wexford Health Sources, Inc., 945 F.3d
1027, 1033–34 (7th Cir. 2019).

       Turning next to his upper-bunk assignment, Armstead argues that it reflects
deliberate indifference to his medical needs. In its screening order, the district court
dismissed this claim, notifying Armstead that he had failed to allege “that any of the
defendants were involved with ... assigning Mr. Armstead to a top bunk.” We view this
order to be an invitation from the district court to Armstead “to lay out details that
enable the defendants to respond intelligently,” as Federal Rule of Civil Procedure 12(e)
No. 20-2891                                                                           Page 5

permits. Chapman v. Yellow Cab Cooperative, 875 F.3d 846, 849 (7th Cir. 2017). District
courts generally allow plaintiffs at least one chance to patch up defects in a complaint.
See Sharif Pharmacy, Inc. v. Prime Therapeutics, LLC, 950 F.3d 911, 919 (7th Cir. 2020). But
Armstead disregarded that invitation; he never asked for leave to amend his complaint
to cure this observed defect. On appeal, he now wants to do so and allege that
Marandet and Myers were involved. But this “belated compliance” with the district
court’s invitation is too late. See Chapman, 875 F.3d at 849.

       Finally, Armstead argues that the district court was biased against him. His only
evidence is that the district court ruled against him several times. This is insufficient.
See Liteky v. United States, 510 U.S. 540, 555 (1994).

       We have considered Armstead’s other arguments, but none has merit.

                                                                                AFFIRMED